Title: From George Washington to Nathanael Greene, 2 March 1782
From: Washington, George
To: Greene, Nathanael


                        
                            Dear Sir
                            Philadelphia 2nd March 1782
                        
                        I am desired by the Superintendant of Finance, to make you acquainted with a mode which he has fallen upon to
                            supply the Officers with Cloathing and to explain to you the reasons why it will operate upon the Officers, under your
                            Command, in a manner different from what it will upon those to the Southward.
                        Our dependance for Officers cloathing was upon a quantity expected in the ship Marquis de la Fayette from
                            France, but she having unfortunately miscarried, it became necessary to devise other means, as the Officers could not as
                            formerly, look up to their respective States they having been called upon by Congress for a sum adequate to the whole
                            expences of the War.
                        The Financier, unprovided with present Funds, was obliged to seek means of anticipating the Taxes which he
                            might expect to receive in the course of the year, he therefore sought for and found gentlemen willing to supply the
                            necessary quantity of goods upon a credit of Six Months, which were to be deliverd at the different places of Cantonments,
                            and in order to enable the Officers to take up & pay for them he gave each subaltern a note equal to three Months
                            of his Pay, and to each Captain and all others of superior Rank a note equal to two Months pay payable in Six Months,
                            these notes the owners of the goods are to take at their full value. But there is no obligation upon any Officer to
                            receive them or after he has taken them to lay them out with the public Agent. Should he have already provided himself
                            with Cloathing he may keep his Notes, or dispose of them in any manner he may think proper. The foregoing relates to the
                            Officers in the Northern Army.
                        The financier proposes furnishing the Officers under your command with notes of a similar nature but no goods
                            will be sent to the Southard as by your information subsequent to having sent off Major Burnett you had had an opportunity
                            of providing a quantity sufficient for the supply of your Officers.
                        As the Notes will be punctually paid in Six Months after their date I would wish you to recommend to the
                            Officers who accept of them, not to part with them but at their real value. Any persons wanting to make remittances to the
                            Northward ought gladly to purchase them up—and those Gentlemen who have connections at this place or at Baltimore may
                            lodge them with their friends and order down the Specie or any kind of Cloathing or Stores. It is possible, but of that I
                            can give no assurance, that specie may be sent to the Southard to redeem these notes at the stipulated time.
                        I have been thus full upon the subject that the Officers under your Command may know that they are put upon
                            the same footing with the Officers in this quarter, and that measures would have been taken to have sent Goods from hence
                            had not you, as I have before said, informed the Financier that you had luckily procured a supply upon or near the
                            spot.With great esteem I am Dr Sir Your Very obedt Servt
                        
                            Go: Washington
                        
                    